 260DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we herebynotify our employees that:WE WILL NOTdiscourage membership in Textile Workers Union of America,AFL-CIO-CLC,or in any other labor organization of our employees,by discrimi-nating in regard to hire, tenure of employment,or any term or condition ofemployment of any of our employees.WE WILL OFFER to CharlesC. Crouchimmediateand fullreinstatement to hisformer or substantially equivalent position,without prejudice to any seniorityor other rights previously enjoyed, and make him whole for any loss of pay suf-fered as a result of the discrimination against him.WE WILL NOTask any employee to report about the union organizationalactivities of his coworkers;threaten to close the plant if a union organizes theemployees or wins a Board-conducted election;or coercively,or otherwiseunlawfully, interrogate our employees concerning their union activities orsympathies.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations,to join or assist the above-named Union, or any other labororganization,to bargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from any or all such activities.BURLINGTON INDUSTRIES, INC.,VINTON WEAVING COMPANY PLANT,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor, 707 North Calvert Street,Baltimore,Maryland, TelephoneNo. 752-8460,Extension 2100,if they have any questions concerning this notice or compliance withitsprovisions.Alton-Wood River Building and Construction Trades CouncilandKopp-Evans Construction CompanyandLocal No. 11,Congress of Independent Unions.Case No. 14-CP-31. August07, 1963DECISION AND ORDEROn March 14, 1963, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in the unfair labor practices alleged in thecomplaint and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief. The General Counsel and theCharging Party filed briefs in support of the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-144 NLRB No. 31. ALTON-WOOD RIVER BUILDING & CONSTRUCTION, ETC.261diate Report and the entire record in the case, including the exceptionsand briefs, and hereby adopts the findings and conclusions of the TrialExaminer to the extent consistent with this Decision and Order.This proceeding involves the application of Section 8(b) (7) (A)which, stated broadly, proscribes picketing for the purpose of organ-ization or recognition where there is a lawfully recognized incumbentunion and a question concerning representation cannot be raised.TheTrial Examiner found, as alleged in the complaint, that the Respond-ent had violated that section by picketing the Company's constructionsites on and after May 14, 1962.This conclusion was supported byhis findings that the picketing had a recognitional objective, that Local11, Congress of Independent Unions (CIU) was at times material thelawful representative of the Company's employees, and that Local 11'scontract with the Contractors Association, of which the Company wasa member, barred raising a question concerning representation at thetime of the picketing.We agree with the Trial Examiner that thepicketing had a recognitional object; 1 we do not agree, however, thatthe facts of this case support a conclusion that the Respondent vio-lated Section 8 (b) (7) (A).The relevant facts are as follows : The CIU was certified in 1958as the bargaining representative of the employees of the employer-members of the Contractors Association.'At that time the Company,a partnership of Messrs. Kopp and Evans, was not a member of theAssociation and in fact was not in existence; it did not engage in theconstruction business until 1961.About November 1 of that yearKopp raised the issue of joining the CIU with his two employees,praised its alleged advantages, and asked the employees if they hadany objection to joining the CIU or to the Company's joining theAssociation.One employee stated he was willing to join; the other,that whatever the Company did was all right with him. In lateJanuary 1962 a representative of the Respondent in effect requestedthe Company to recognize an AFL-CIO union. The request wasdenied.Then on March 20, the Company joined the Contractors Asso-ciation and Kopp testified that his employees thereby were "auto-matically" covered by the existing multiemployer contract betweenthe Association and Local 11.Thereafter on May 1, at the partner'ssuggestion, the two employees and the partners together joined Local11.Picketing of the Company projects began on May 14.I In so finding,we do not adopt or rely on the factthat Kopp-Evans was placed on theSouthern Illinois Labor Tribune "We Do Not Patronize"list ; nor do we adopt or relyon theTrial Examiner's conclusionary statement that "the unfair labor practice picketingwhich followed so closely that illegal conduct was also utilized as a pretext to mask thesame illegal purpose."(I.R. footnote 27.)2The CIU and not its Local 11 was certified. It is, however,assumed for purposes ofthis decision that Local 11 was the certified bargaining representative of the association-wide,multiemployer unit. 262DECISIONSOF NATIONALLABOR RELATIONS BOARDAs noted above,organizational and recognitional picketing by anoutside union is proscribed under Section8 (b) (7) (A)only whenthere is a lawfully recognized incumbent union and there is a bar-here allegedly the contract between the Association and Local 11-tothe raising of a question concerning representation.It is evident,however, from the foregoing recitation of facts, that the Company'semployees had not designated the CIU or its Local 11 as their bargain-ing representative before the Company joined the Association onMarch 20, 1962,and simultaneously became party to the Associationcontract with the CIU.Indeed, there is no evidence that Local 11ever approached the employees or attempted to organize them; thereis none suggesting that the employees sought out Local 11 or, inde-pendently of their employer's urging and other actions, expressed anyinterest whatsoever in representation by that Local or its parent.Theemployees'very act of joining the Union thereafter, in May, was incompliance with their employer's expressed wishes and instructions.For, as the Trial Examiner found, the record shows that "when Koppand Evans joined .. .the Association they told the employees thattheir contract with the CIU required them all to belong to that union"and that, in conformance therewith,Messrs. Kopp and Evans andtheir two employees subsequently joined Local 11 together.It is therefore evident that the majority status of Local 11 hadnot, on March 20, 1962, the date of recognition,been establishedunder Section 9 of the Act.In these circumstances,the Company'sact of according recognition to and entering into a contract withLocal 113 would,under established precedent,normally constitutea violation of the Act.4But the instant case involves both an em-ployer and employees engaged in the building and constructionindustry,therebybringinginto play the provisions of newly enactedSection 8(f).1Subsection(1) thereof was expressly enacted to im-3We have serious reservations whether the record in fact would support a finding thatthe contract ever covered the Company's employeesThere is no evidence or contentionthatLocal 11 and the Company had any direct dealings resulting in either an oral orwritten agreement extending the contract to the Company's employees.Rather,the con-tract issaid to have "automatically"become applicable when the Company joined theAssociation,apparently as the result of such unilateral action by the Company, andapparently without any notice to Local 11However, as the Board has held,joining anassociation does not necessarily make an employer a part of an existing association-multieniployer unit ; for insofar as relevant here, a particular employer can become a partof an established multiemployer unit only if the already committed parties agree to thenewcomer's inclusion.Shreveport-Bossier Cleaners & Laundries,Inc.,124 NLRB 534, 536,and cases there citedHowever, all the parties appear to agree that the contract was applicable to the Com-pany's employees on and after March 20, 1962;and for purposes of our decision we willassume that it was.4 SeeBernhard-Altmann Teleas Corporation,122 NLRB 1289,affil.sub nom.Inter-national Ladies' Garment Workers Union,AFL-CIO,366 U.S 731; alsoMohawk Busi-nessMachines Corporation,116 NLRB 248.5Insofar as relevant here, Section 8(f) provides that:It shall not be an unfair labor practice under subsections(a) and (b) of this sec-tion for an employer engaged primarily in the building and construction industry tomake an agreement covering employees engaged . . . In the building and construction ALTON-WOOD RIVER BUILDING & CONSTRUCTION, ETC.263munize employers in that industry from the strictures of Section 8 (a)of the Act in situations where they recognize and enter into agree-ments with any labor organization whose majority status has notpreviously been established.Just such a situation exists here.Weare thus persuaded, contrary to the implication of our dissentingcolleagues, that the Board, even absent affirmative contentions bythe parties, should be mindful of the aforementioned relevant con-gressional mandate; indeed, to ignore it here would be to deprivethe Charging Party, Kopp-Evans, of its statutory privilege to recog-nize and enter into a collective-bargaining agreement with a unionwhose majority status was not previously established without com-mitting an unfair labor practice.However, while offering this sub-stantialmeasure of protection to contractors who act accordingly,Section 8(f) nevertheless provides that any such agreement shallnot be a bar to a petition filed under Section 9(c) and therefore shallnot bar the raising of a question concerning the representation ofthe Company's employees.As there is no basis aside from the contract for finding that a barto a question concerning representation existed at times here material,we conclude, contrary to the Trial Examiner, that the General Coun-selhas failed to establish that the Respondent's picketing of theCompany's jobsites on and after May 14, 1962, violated Section8(b) (7) (A) of the Act.We shall, therefore, dismiss the complaint.[The Board dismissed the complaint.]MEMBERS RODGERS and LEEDOM, dissenting :We would find, as did the Trial Examiner, that the Respondentviolated Section 8 (b) (7) (A) of the Act.The majority reach a contrary result because they find that theincumbent union's contract with the Contractors Association was not,under Section 8 (f) , a bar to a raising a question concerning representa-tion among the Company's employees.Alternatively the majoritysuggests there was no violation because the contract did not in factcover the Company's employees and thus could not have been a barwith respect to such employees.Neither of these grounds for themajority's decision was, however, raised by any of the parties involvedin this proceeding. Indeed there is no reference at any point in therecord to Section 8(f).Further, all parties agreed that the bargain-ing agreement was applicable after March 20, 1962, to Kopp-Evans'employees, and the case was litigated on that basis.The majority,industry with a labororganizationof which building and construction employees aremembers.because (1) the majority status of such labor organization has notbeen establishedunder theprovisionsof section9 of this Act prior to the making ofsuch agreement.Provided,That nothing in this subsection shall set aside the finalproviso to section 8(a) (3) ofthis Act:Providedfurther,That any agreement whichwould be invalid, but forclause(1) of this subsection,shall not be a bar to a peti-tion filedpursuant to section 9(c) or 9(e). 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas thus gone to considerable length to construct a defense for theRespondent which it did not urge, and to decide the case on issuesneither explored nor even raised by the parties.The defense which the Respondent did raise was that Local 11, theincumbent, was not lawfully recognized and that there was for thatreason no Section 8(b) (7) (A) violation.The Respondent argues, inpart, that the Company's recognition of Local 11 was unlawful be-cause a majority of its employees never designated that Union as theirrepresentative.The employees had, however, expressly acquiesced intheir employer's plan to recognize Local 11; consequently, we do notbelieve that the subsequent recognition was unlawful simply becausethe employees did not at the time of recognition affirmatively expressa desire for representation by the union.Especially is that so where,as here, there was no coercion or restraint of the employees in anymeaningful sense of those terms.The Respondent also contends that recognition of Local 11 was un-lawful because that Union is an employer-dominated or employer-assisted organization. In this regard it relies wholly upon the stipu-lated fact that the approximately 170 members in Local 11 include20 employers who are also members of the Contractors Association.However, the General Counsel had establisheda prima faciecase forthe lawful recognition of Local 11 in showing that the Congress of In-dependent Unions is a duly certified representative for the unit in-volved here, and Local 11 is the active bargaining representative onbehalf of the certified CIU for such unit. Moreover, the Board has heldthat employer membership in a labor organization is not in all circum-stances evidence of employer assistance or domination.6 Consequently,even assuming that the presumption of legality raised by the fact ofcertification in the circumstances present here might have been rebuttedby evidence of employer assistance or domination, we do not believethat the presumption has been rebutted by evidence establishing nomore than employer membership in the Union. It follows that there isno basis for finding the recognition of Local 11 to be un]awful.7As the existing contract, which the parties agreed covered theemployees involved, barred the raising of a question concerning rep-resentation, the Respondent's picketing on and after May 14, 1962,was, as found by the Trial Examiner, unlawful.Accordingly, wewould adopt the Intermediate Report and Recommended Order.ONassau and Suffolk Contractors' Association,Inc,118 NLRB 174, 1847We note in this connection that 8(a) (2) charges filed by the Respondent,attacking thelegality of the recognition of Local 11,were dismissed by the General Counsel.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat.136), herein called the Act, was heard by Trial Examiner ALTON-WOOD RIVER BUILDING & CONSTRUCTION, ETC.265Eugene E. Dixon at St. Louis, Missouri, on December 17 and 18, 1962, pursuantto due notice with all parties being represented by counsel.The complaint, issuedby a representative of the General Counsel for the National Labor Relations Board(herein called the General Counsel and the Board) on November 9, 1962, and basedupon charges filed and served by Kopp-Evans Construction Company on June 1,1962, alleged that the Alton-Wood River Building and Construction Trades Council,herein called the Respondent and sometimes the Council, had engaged in unfairlabor practices in violation of Section 8(b) (7) (A) of the Act,' by picketing con-struction projects of the Charging Party with an object of requiring or forcing theCharging Party to recognize or bargain with Respondent and/or to force or requirethe Charging Party's employees to accept or select Respondent or its affiliated labororganizations as their collective-bargaining representative, notwithstanding that noneof said labor organizations was certified as the representative of such employees andnotwithstanding further that said Charging Party had lawfully recognized anotherlabor organization of said employees and that a question concerning representationcould not appropriately be raised under Section 9(c) of the Act.In its duly filed answer the Respondent denied the commission of any unfair laborpractices.In its defense on the merits 2 Respondent alleged that the picketingwhich took place between May 14 and July 12, 1962, was informational picketingfor the purpose of apprising the public that Kopp-Evans Construction Company'swages and working conditions were substandard.Respondent further alleged inits answer that the picketing that took place from July 19 to 26, 1962, was engagedin by Respondent for the purpose of protesting unfair labor practices engaged inby the Charging Party.Upon the entire record in the case 3 and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSKopp-Evans Construction Company is engaged at Bethalto, Illinois, in the buildingand construction industry.Alton District Independent Contractors and Associates(herein called the Association) is an association of contractors, including Kopp-Evans, engaged in and around Alton, Illinois, in the building and constructionindustry.This association exists in part for the purpose of representing its membersin collective bargaining with labor organizations and it participates in the negotia-tion, execution, and administration of collective-bargainng agreements on behalfof its members with labor organizations.During the 12 months preceding the issuance of the complaint, which period isrepresentative of all times material herein, members of the Association, in the oper-ation of their businesses, receive supplies and materials from outside the State ofIllinois valued in excess of $50,000.Kopp-Evans and the Association are and havebeen at all times material herein engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.1 Section 8(b) (7) (A) provides that-(b) It shall be an unfair labor practice for a labor organization or Its agents-(k4i#n(7) to picket or cause to be picketed, or threaten to picket or cause to bepicketed, any employer where an object thereof is forcing or requiring an em-ployer to recognize or bargain with a labor organization as the representative ofhis employees, or forcing or requiring the employees of an employer to accept orselect such labor organization as their collective bargaining representative, un-less such labor organization Is currently certified as the representative of suchemployees :(A)where the employer has lawfully recognized in accordance with thisAct any other labor organization and a question concerning representationmay not appropriately be raised under section 9(c) of this ActaOther defenses raised by Respondent were that (1) It is not a labor organization withinthe meaning of the Act, and (2) recognition of the Congress of Independent Unions byKopp-Evans "was accomplished in violation of the National Labor Relations Act in dero-gation of the desires of the employees of Kopp-Evans" and that said union was anemployer dominated and assisted labor organization "lacking bona fides "3The transcript of the court Injunction hearing was made part of this record by stipula-tion which also provided that I was to rulede novoon all objections and motions madethereinI see no reason to disturb any of the judge's rulings. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABOR ORGANIZATIONSAs indicated, the Respondent contends that it is not a labor organization withinthe meaning of the Act? Relying on the testimony of Dennis Chester, executivesecretary of the Council,5 Respondent would show that: the Council has no em-ployee membership as such but "is comprised of delegates elected by its 24 autono-mous union affiliates"; 6 it "does not negotiate with employers and does not enterinto agreements with employers concerning wages, hours or conditions of em-ployment and it does not adjust employee grievances with employers"; it "attemptsto adjust" jurisdictional disputes among its affiliates; its essential functions are toengage "in promotional and educational activity to induce employees to recognizeAFL-CIO local unions and to utilize the services of AFL-CIO construction workersand to persuade employers and the public of the advantages resulting from theemployment of AFL-CIO building craftsmen."It is the contention of the General Counsel that the constitution and bylaws ofthe Council as read in the light of certain of its meeting minutes and its conductherein clearly establish its status as a labor organization (or at least as the agentof its constituent labor organizations) within the meaning of the Act. I agree andso find.? In so doing, I point to no specific provisions in these documents to showthe autonomy of the Council, its relationship with and control over its constituentunions, its concern with and authority over wages, hours, and working conditions,and its connection with grievances and recognition as between employee membersof its constituent unions and employers. It is my view that the documents shouldbe read and considered in this connection in their entirety.Thus, as the GeneralCounsel contends, they will show the Council as "the organization through whichthe affiliated crafts function as a unit."Furthermore, the various references inthe minutes to the signing of a "Building Trades Agreement" 8 and Chester's at-tempt (as will be shown) to get Kopp-Evans to sign "an agreement with the Build-ing Trades" and his offer of "reduced rates" in connection therewith and the partplayed by the Council in the picketing in question here (as will appear) all tendto show, as the General Counsel further contends:that the Council has in fact implemented the authority contained in the con-stitution and by laws-and-indicate.[that] the most important functionof the Council is to obtain recognition from non-AFL-CIO contractors.Rec-ognition isa sine qua nonto negotiation of collective bargaining contracts, andwithin "the broad term `dealing with' " in Section 2(5) of the Act as interpretedby the Supreme Court inN.L.R.B. v. Cabot Carbon Company and CabotShops, Inc.,360 U.S. 203.9In view of the Board's certification of the Congress of Independent Unions asthe bargaining agent of the employees of the Contractors Association,'° I find that4 Section 2(5) of the Actprovides:The term "labor organization"means anyorganization of any kind, or any agencyor employee representation committee or plan, in which employees participate andwhich exists for the purpose, in whole or in part, of dealing with employers concern-ing grievances, labor disputes, wages, rates of pay, hours of employment, or conditionsof work.iLChester, besides beingexecutivesecretary of the Council at all times material, wasalso business agent of Local 8 of the Bricklayers Union, which was one of the Council'sconstituentunionsBesides his duties as a unionofficial, he also works as an employeeat the tradeSome of the other delegate members of the Council also work at theirrespective trades.s It was stipulated that these affiliates are all labor organizations within the meaningof the Act and I so find.PBuilding & Construction TradesCouncil of Boston(J J Reddington Electric ServiceCo ). 119 NLRB 1816;Houston Buildingand ConstructionTrades Council (Claude EverettConstruction Company),136 NLRB 321 ;Guild Industries Manufacturing Corp.,131 NLRB127: ofGoebel BreweryCompany,et al,105 NLRB 698, 6996Chester testified that if a contractorenters intoa "Building Trades Agreement" he sig-nifies that he Will sign a contract with the appropriate affiliated AFL labor organizationwhich hasjurisdictionover his type of work.In that case,construing Section 2(5) (at page 211), the United States Supreme Courtsaid that "Nothing in that Section indicates that the broad term 'dealing with' is to beread as synonymouswith the more limited term'bargainingwith.' "in The Congressof Independent Unions was certifiedin 1958 by the Board as thecollective-bargainingagent forthe employees of the members of the Contractors Associa- ALTON-WOOD RIVER BUILDING&CONSTRUCTION, ETC.267it and itsLocal11 also are labor organizations within the meaning of Section 2(5)of the Act.UIII.THE UNFAIR LABOR PRACTICESThe General Setting and IssuesThe facts are not complex and are relatively free of dispute. In January 1962,Respondent tried to induce Kopp-Evans, a relative newcomer in the constructionindustry, to enter into a collective-bargaining agreement with the AFL-CIO build-ing trades.Some weeks thereafter, Kopp-Evans became a member of the Con-tractorsAssociation and began operating under the Board-sanctioned collective-bargaining agreement which was in effect between the Association and the Con-gress of Independent Unions, Local No. 11, not a member of Respondent noraffiliatedwith the AFL-CIO.A month or so later Respondent began picketingKopp-Evans' construction projects, being careful to indicate that the picketing waspurely informational and that it did not have organization or recognition as anobject.This picketing continued until the middle of July when Respondent filedunfair labor practice charges against Kopp-Evans.Thereafter, after a hiatus of afew days, Respondent resumed its picketing-this time for the stated reason ofpublicizing the contractor's alleged unfair labor practices.The General Counsel contends that the overall circumstances of the case, in-cluding certain written and oral statements from various sources, require an infer-ence that notwithstanding Respondent's stated purposes, its picketing was for anobject proscribed by Section 8(b)(7)(A) of the Act, and that any claims that Re-spondent was picketing to inform the public of the substandard conditions or con-tractor's unfair labor practices were simply pretexts to mask its real and illegalobjects.Respondent maintains that any admissions (if such they be) that theGeneral Counsel relies on are not attributable to Respondent.The EvidenceIn late January 1962, Chester (on behalf of Respondent) talked to Norman Koppand his partner, Lawrence Evans, at their jobsite in Bethalto, Illinois, about joiningthe Union.According to Kopp's testimony, Chester-wanted us to join the Union and in finding out that he was with the AFL, whywe-discussed it, he-we told him that we thought it would be to our advantageto belong to the Independent Union.He disagreed with that, that he didn'tconsider the Independent as much of a union, and that if we-that there wouldbe some definite advantages to belonging to the AFL due to the fact that wewould not be limited to residential work, that we could do anything that wewished regardless of the size of the job.He [also] made the statementthat if we were interested in joining the AFL that he could get us a good dealat reduced rates.In this conversation Kopp told Chester of his having once belonged to the AFLPipefitters union and having been unjustly denied job referrals by its business agent.Kopp explained to Chester that this resulted in Kopp's complete dislike and dis-respect for the man; that he would have nothing to do with him in any "way, shape,or form"; and that be would never have an AFL pipefitter on his jobs 12There is no conflict in the foregoing testimony. In his testimony Chester admittedthat he asked Kopp and Evans "about joining the AFL-CIO" and discussed with themthe signing of "an agreement with the Building Trades." 13At the time of this con-versationKopp-Evans were nonunion contractors.They did not join the AltonDistrict Independent Contractors and Associates and become bound by its collective-bargaining agreement with Local 11, CIU, until the following March.tion.Thereafter Local 11 of the CIIIassumed thebargaining duties in connection there-with and has maintained a continuous contractual relationship with the Association sincethen with the current contract being effective from May 1, 1961, to May 1, 1963Thecontract containsa union-shop clause"Respondent's contention that Local 11 of the CIII was employer-dominated andemployer-assisted will be disposed of below12A statement of like nature made to Chester by Kopp some 31% months later was thebasis upon whichRespondent filed unfairlabor practice charges against Kopp-Evans onJuly 11, 1962Theirsignificancewill be discussed later.isNeither the Council nor any of its affiliates had been certified as collective-bargainingagent of the employees. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwas stipulated that Local 11, CIU, is comprised of a membership of employeesof the Alton District Independent Contractors and Associates and also certain en-trepreneurs who hold membership in said contractors organization. It was furtherstipulated that in July 1962, Local 11, CIU, had about 175 to 180 members about20 of whom were entrepreneurs and/or employers who were also members of saidcontractors organization.When Kopp and Evans joined the Association they also joined Local 11 to whichthey (like their employees) pay dues.Thismembership entitled them to attendmeetings but (unlike their employees) not to vote.Neither of them ever attendedany of the meetings.According to Kopp's undenied and credited testimony, before they joined eitherof the organizations they discussed the matter several times with their employeesand it was mutually agreed upon that the CIU was the "union that everyone feltthat they wanted to belong to." 14 The record also shows that when Kopp and Evansjoined the CIU and the Association they told the employees that their contractwith the CIU required them all to belong to that union.Accordingly, they all wentto the union hall together for the purpose of joining at what they understood wasto be a meeting. The hall was locked but they learned there was a meeting takingplace at the office of the president of the Contractors Association.So they wentthere and got membership cards from Davis, the union representative, signed them,and gave them to Davis.On May 14, 1962, Respondent Council began picketing Kopp-Evans' Bethaltoproject.15This picketing continued until July 12, 1962, with signs bearing the legend:NOTICE TO PUBLICKOPP-EVANSContractor is undermining wages and working conditions of Building Trades,AFL-CIO Unions in this area. This picketing is informational and does nothave organization or recognition as an object.Employees of this and otheremployers are not requested to refrain from working or performing services.isOn May 15, 1962, Kopp telephoned Chester and asked him about the picketing.Kopp said to Chester,I would like to talk about it.He ;wanted to know what there was to talk about.I said well, I would like to get the pickets removed and he said he didn't knowif he could do this . . . well, I told him that we belonged to a union which wasthe Independent Union, that we had a charter in Washington, we were recognized,he then also made the statement he didn't consider that much of a union, andthat we were unorganized, and also the fact that we were running down work-ing conditions and wages of the area.A few days after this conversation Kopp had another conversation with Chesterover coffee at a cafe near the site of the Kopp-Evans job where Chester had been14The two employees involved, Raymond Besaw and John Hartley, corroborated Koppthat the matter had been discussed between them and that they had indicated their will-ingness to join the CIU.15 It appears from Chester's testimony that the executive board of the Council authorizedthe picketing and instructed Chester to get legal advice as to the wording to be used onthe picket signsChester himself walked the picket line16 In the Federal district court hearing Chester was examined under Rule 43-B asfollows:Q Do you [the Council] ever try to determine whether area wage standards arebeing observed?A No, noQ. At the time [of the January conversations with Kopp and Evans] did you dis-cuss with them the wages of their employeesA No, I didn't.*******Q. You . . . have no idea of what Kopp-Evans pays at all?A I do not.Q Now, to your knowledge has the Executive Council received any reports of anykind concerning the working conditions or wages of Kopp-Evans?A. Not to my knowledge. ALTON-WOOD RIVER BUILDING&CONSTRUCTION,ETC.269picketing.According to Kopp's testimony, he asked Chester to "straighten out acouple of things for [him] about the picketing."Chester told Kopp he did not know"what there was he could talk about," but said that Kopp was "unorganized."WhenKopp said he had a contract with a union, Chester replied that he was not askingKopp "to join his union."Chester admitted having invited Kopp to have coffee with him on this occasion 17but denied that any mention was made of the picketing. In view of Kopp's concernabout the picketing and the length of the conversation between the two men, I findit difficult to believe that Kopp would not have brought up the matter.While bothwitnessesequivocated to some extent and on occasion impressedme as being notcompletely forthright, in this instance I credit Kopp.The minutes of a May 15, 1962, meeting of the Council indicate the followingaction:The secretary reported that Kopp-Evans contactors have started a commercialjob in Bethalto, and that that job has an informational picket line.A motion wasmade thatKopp-Evans job be 100 percent A.F.L.-C.I.O.or no craft work onthe job.Motion carried.On the day the picketing commenced or a day or two thereafter, William Cope-land, a cabinetmaker who had a contract with the Carpenters District Council ofMadison County,18 testifiedcredibly and without denial that he talked to GeorgeMeyers, the businessagentof that organization and a delegate to the RespondentCouncil, about the reason for the picketing of Kopp-Evans.Copeland, who fre-quently does cabinet work for Kopp-Evans, expressed concern lest Kopp-Evans ceaseusing AFL subcontractors like himself.Meyers told him,.I don't know what yourposition is onthis,Bud, but he says those guys,we've got tostraightenthose guys out, their working conditions are bad, theirwages arelow, and it was up tous to straightenthem out. So I don't knowwhy he blastedatme, IonlyaskedthisquestionsoIaskedhim, I said I want to find out an answer, he told me that for me tonot cross the line, not to work with them, he knew that I had been workingwith them, and he had let it go on, that-but they thought they may have to puta stop to it, because they weren't in favor of it, and.yes, he told me that,Iwas tellinghim that if he eliminated me and probably others but me, hewouldbe eliminatingAFL workers off the job rather than to bring more on,he was eliminating some AFL workers, and he said we want all or nothing ... .The nextmorning, accordingto Copeland's further testimony, he made a similarinquiry of Kenneth Ostendorf, secretary-treasurer of the Carpenters District Council,who stated that Kopp-Evans was "no good" and that "no good" meant nonunion.In histestimony Ostendorf denied ever having had sucha discussionwith Copeland.Copeland described in detailthe circumstancesof this call,explainingthat it wasmade from his kitchen about 7:30 in the morning in the presence of his wife.Mrs.Copeland testified in credible corroboration of her husband.From my observationof the witnesses as they testified and from the uncertainty and contradictions else-where in Ostendorf's testimonyas compared with the mutually corroborated andforthright testimony of the Copelands, I credit the latter.According to Kopp'sundeniedand credited testimony, during the last week inMay or the first weekin June,he talked to one of the pickets, a pipefitter namedCorbine, as follows:I asked him about the picketing, his reply was if you get right, perhaps youwouldn't have this trouble. I asked him what he meant by getting right and hesaid join theunion.I said that I belonged toa union,and he tookthat as ajoke, and smiled and walked away.It was stipulated:1.That in the 1962issues ofthe SouthernIllinoisLabor Tribune dated April 12,May 10, May 31, June 21, June 28, July 5, July 12, July 19, August 2, and October 5,theAlton-Wood River AreaFederationof Labor carrieditsofficial council andunion notices and that the "We Do Not Patronize" list for the Alton-Wood RiverBuildingTrades Council had Kopp-Evanslisted.17According to Chester the conversationlasted quite sometime-enough for him to haveconsumed several cups of coffee.11Bethaltois 4n the geographical jurisdictionof the District Council whichis one of theconstituentmembers of Respondent 270DECISIONSOF NATIONALLABOR RELATIONS BOARD2.That in the same newspapers on the same pages and in the same issues thereappeared the following paragraphs:Organized labor has in its power a strong means of combating "unfair" labortactics of anti-union employers.This weapon is the official "We Do Not Patron-ize" list of Southern Illinois area labor councils.No firms or products are placed on "We Do Not Patronize" list until everyeffort is made to peaceably negotiate union agreements.It is as important to organized labor to patronize only firms operating underunion agreements as it is to purchase only products carrying the union label andto purchase union services.Don't be ashamed that it is a union earned dollar that you are spending.Advertise the fact and patronize only friends and products that uphold unionstandards by recognizing and abiding by union principals.3.That on the same pages and same issues of the Southern Illinois Labor Tribuneappeared the following:Attention union councils: Organizations that desire to have the We Do NotPatronize list of their area published should mail in such lists to the LaborTribune.4.That that is the language which appears in a heading above and alongside the"We Do Not Patronize" list which were sent in by various organizations.5.That the Southern Illinois Labor Tribune carried the following banner in heavyprint on each of the above issues: "An official weekly trade union newspaper voicingthe interest of the American Federation of Labor and Congress of Industrial Or-ganizations endorsed by many area labor councils and unions, including"-andamong those named as being included is the Alton-Wood River Area Building andConstruction Trades Council.On July 13, 1962, Respondent served Kopp-Evans with a copy of unfair laborpractice charges it had filed against that firm (Case No. 14-CA-2833) 19 and in-formed Kopp-Evans of the withdrawal of the information picketing adding "thatin the future the AFL-CIO Building Trades Council would picket to protest theunfair labor practices of Kopp-Evans."Thereafter (from July 19 to 26 when en-joined by the court), Respondent again picketed Kopp-Evans' work, this time withpicket signs bearing the following legend:NOTICE TO PUBLICKopp-Evans ConstructionCompanyhas threatened to discriminate against em-ployees and applicants for employment by reason of their membership inAFL-CIOunions in violationof the NLRA.Employees of other employersare not requested to refrain from working or performing services.This in-formational picketing does not have organization or bargaining as an objectConclusionsIt is clear that picketing to force or require recognition or bargaining where anemployer has lawfully recognized another labor organization and a question con-cerning representation may not appropriately be raised under Section 9(c) 20 is anunfair labor practice 21The Board has also held that there is no presumptionthat an original organizational object continues after such an object is repudiatedand denied "where there is no substantial independent evidence to support such apresumption."Local 344 Retail Clerks International Association (AltonMyersBrothers, Inc.),136 NLRB 1270.I believe that there is enough "substantial independent evidence" here to supportthe presumption that Respondent never relinquished its original purpose as revealedby Chester to Kopp-Evans in January to be recognized as the bargaining agent of19That case was heard by me on December 18 and 19, 1962The complaint alleged themaking of Section 8(a) (1) threats to employees by Kopp on January 25 and May 15, 1962In my Intermediate Report Issued February 14, 1963, I found in substance that althoughthe threats were made, they were made only to Chester, and notwithstanding that he occa-sionallyworks at his trade, it was my conclusion that under Board precedent and thecircumstances as reflected in the record as a whole they did not violate the Act. Accord-ingly, I recommended dismissal of the complaint.20Pucifie Coast Association of Pulp and Paper Manufacturers, 121NLRB 990.u Section 8(b) (7) (A) ;Janel Sales Corporation,136 NLRB 1564;Sitrue, Incorporated,129 NLRB 1459. ALTON-WOOD RIVER BUILDING & CONSTRUCTION, ETC.271thatCompany's employees. In reaching this conclusion I rely on the record asa whole and the inter-relation of various aspects of the evidence with particularemphasis on the following:1.Chester's reference to Kopp in their May 15 telephone conversation as being"unorganized."2.Themotion intheMay 15 meeting of the Council that "Kopp-Evans be 100percent AFL-CIO . .3.Chester's comment to Kopp about the latter's being "unorganized" during theirconversation over coffee.4.Meyers' comments to Copeland about the necessity to "straighten" out Kopp-Evans and the Council's desire to have "all or nothing." 225.The picket Corbine's comment to Kopp that the way to avoid his picketingproblems was to "get right," to join [i.e. to recognize] the union." 236.The inclusion of Kopp-Evans on the Southern Illinois Labor Tribune "We DoNot Patronize"list 24and the explanation therein that no firm is placed on thatlist "until every effort is made topeaceablynegotiateunionagreements."[Em-phasis supplied.] 25All these things show such a preoccupation on the part of Respondent's repre-sentativeswith the concept of "organization" in connection with their attituderegarding Kopp-Evans that it would be difficult not to find that organization as animmediate object played a significant part in Respondent's picketing of that firm 2eIn addition to the foregoing there is one other facet of the evidence that furthersupports the conclusion that at least as pertains to Respondent's first picketing-theso-called "standards" picketing-it was voiced by Respondent simply as a pretextto cover its illegal objective.That evidence involves Chester's denial of any knowl-edge on his part or that of the Council regarding the wages or working conditionsof Kopp-Evans. If such was the fact a claim that the picketing was in protest ofand to publicize Kopp-Evans standards becomes somewhat tenuousFor these reasons I find that Respondent's original purpose of recognition, not-withstanding its denial thereof, continued as its main objective when it was engagedin the so-called standards picketing.Having so found, I further find that the unfairlabor practice picketing which followed so closely that illegal conduct was alsoutilized as a pretext to mask the same illegal purpose.27A word or two about the defenses raised by Respondent. Its contention that it isnot a labor organization has been disposed of. In addition, it claims (1) thatLocal 11, CIU, was an employer-assisted and -dominated union and not lawfullyrecognized, and (2) that Kopp-Evans coerced its employees into joining Local 11.In connection with (1) above, the evidence shows that Respondent filed 8(a)(1),(2), and (3) charges against the Contractors Association and its employer memberson July 27, 1962, which charges were investigated by the Fourteenth Regional Officeand dismissed on November 6, 1962. The time for appeal on this dismissal expiredwith no appeal having been taken.Whether or not the action of the Regional Officeon Respondent's charges disposes of this defense and whether or not (in the face of22Meyers' position as a delegate to the Council certainly makes his statement bindingon the Council23Maxam Buffalo, Inc, d/b/a Mavam, Inc.,140 NLRB 1258;Superior Derrick Corp. v.NLRB,273 F 2d 891 (C.A. 5).24 Its description as "an official weekly trade union newspaper" endorsed by the Respond-ent Council clearly makes Respondent responsible for any admissions therein25The use of the word "peaceably" here in my opinion leads only to one Inference,namely that if peaceful methods are not successful in getting union recognition and agree-ments, then more militant methods, picketing for instance, may be used to achieve thesame objective20 If Respondent had more than one objective in its picketing it could not be consideredlawful as long as any one of its objectives is proscribed by the ActN.L.R B. v. DenverBuilding and Construction Trades Council (Gould & Preisner),341 U.S 675, 689,Inter-national Brotherhood of Electrical Workers, Local 501 v. N L R B (Samuel Langer),341U S 694, 700;Local346,International Leather Goods Union v Raymond J Compton(Baronet of PuertoRico), 292 F. 2d 313 (CA. 1).'7 In making this finding I am not influenced by my recommended dismissal of the un-fair labor practice charges against Kopp-Evans and assume for purposes herein that theyare "meritorious" within the meaning ofInternationalHod Carriers etc, Local 840(C.A. Blinne),135 NLRB 1153, notwithstanding my recommendation I also disagreewith Respondent's apparent contention that under that case "an 8(b)(7) charge cannotbar unfair labor practice picketing" and that it was entitled under the circumstances hereto picket in protest of Kopp-Evans' unfair labor practices. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board's certificationof the CIU)I should have granted the General Counsel'smotion to strikethatportion of the answer raising that defense is unnecessary todecide since I would notfind assistanceor domination of Local 11 and the CIUon the facts in this record.Nassau & Suffolk ContractorsAssociation,118 NLRB174.Nor wouldI find onthe facts herein that Kopp-Evans'employeeswere coercedinto joiningthe CIU Union.Respondentalso makes the contentionin substancethat the handling of the variouscharges hereinby theRegionalOffice wasunfair and prejudicial to its rights andreflected"at least onthe part of certainindividuals in theGeneral Counsel's office,a hostilityto legitimate, lawful conduct by labor organizations." If such be the case,this is not the proper place to dispose of it.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,it is recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Alton DistrictIndependentContractorsand Associates and Kopp-Evans Con-struction Company are employers within the meaning of Section 2(2) ofthe Act.2.Alton-Wood River Building and Construction Trades Council, and Local No.11,Congress of Independent Unions, are labor organizations within the meaningof Section2(5) of the Act.3.By picketing Kopp-Evans' construction projects when Kopp-Evans had law-fully recognized another labor organization and a question concerning representationcould not appropriately be raised under Section9(c) of the Actwith an object ofsuch picketing being to force or require Kopp-Evans to recognize and bargain withitas the representative of Kopp-Evans' employees,Respondent has engaged in un-fair labor practices within the meaning of Section8(b) (7) (A)of the Act.4.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommended order omitted from publication.]Burlington Industries,Inc., Vinton Weaving Company PlantandTextileWorkers Union of America,AFL-CIO.CasesNos.5-CA-2255 and 5-CA-2295.August 27, 1963DECISION AND ORDEROn April 10, 1963, TrialExaminerThomas A. Ricci issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engagedin and wasengaging in certain unfair laborpractices violative of Section 8 (a) (1) and (3) of the Act, and recom-mending thatit cease anddesist therefrom and take certain affirmativeaction, asset forth in the attached Intermediate Report.The TrialExaminer also found that the Respondent had not engaged in certainother unfair labor practices violative of Section 8(a) (3) and (4) of144 NLRB No. 38.